            Case 1:20-cr-00162-JPO Document 77 Filed 03/22/21 Page 1 of 2

                                     Michael T. Cornacchia
                                             ATTORNEY AT LAW
                                           260 Madison Avenue
                                                22nd Floor
                                         New York, New York 10016
                                            Tel: 646-278-4297
                                            Cell: 917-747-8950
                                         mcornacchia@mtclegal.com
                                           www.mtclegal.com


                                                                    March 19, 2021

By ECF
The Honorable J. Paul Oetken
United States District Judge
United States District Court, S.D.N.Y.
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007


               Re: United States v. Carl Garofalo, Sr. et al. 20 CR 162 (JPO)

Your Honor:

      We represent Carl Garofalo, Sr. in the above-captioned case. We write
to request that the home address of Mr. Garofalo s parents, who have been
approved as co-signors on Mr. Garofalo s Personal Recognizance Bond
( PRB ) and will execute it shortly be redacted on its copy filed on the
Court s Docket. The Garofalos are an elderly retired couple, and the redaction
would preserve their privacy while their address will be known to the Court
and Government for whatever purposes necessary.

     I have been in contact with Assistant United States Attorney Sarah
Mortazavi, a member of the prosecution team, and made her aware of this
application. She indicates that her Office has no objection.

   There has been no prior request made for similar relief.
            Case 1:20-cr-00162-JPO Document 77 Filed 03/22/21 Page 2 of 2

       Based on the foregoing, it is respectfully requested that the Court order
that the address of the Garofalos be redacted on the copy of the PRB entered
on the Court Docket.

                                                      Respectfully submitted,


                                                        Michael T. Cornacchia
                                                          Carla M. Sanderson
Cc: Counsel of Record via ECF

                             Granted.
                             So ordered.
                              3/22/2021
